internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp - plr-148241-01 date date legend purchaser target target_affiliate target_affiliate sellers date a date b date c date d company official tax professional country x country y a b plr-148241-01 this letter responds to a letter dated date submitted on behalf of purchaser requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file elections purchaser is requesting an extension to file sec_338 elections under sec_338 with respect to purchaser’s acquisition of the stock of target and the deemed acquisition of the stock of target_affiliate and target_affiliate sometimes hereinafter referred to as the elections on date c all citations in this letter to regulations under sec_338 are to regulations in effect on date c additional information was received in a letter dated date the material information is summarized below purchaser is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return target is a country x corporation immediately before the transaction described below all of the stock of target was owned by sellers target_affiliate also a country x corporation is a wholly-owned subsidiary of target target_affiliate a country y corporation is an a -owned ie at least -owned subsidiary of target on date a purchaser and sellers entered into a purchase agreement for purchaser to acquire all of the target stock from sellers on date b purchaser and sellers entered into a supplemental purchase agreement on date c pursuant to the purchase agreement as supplemented in the supplemental purchase agreement purchaser acquired all of the stock of target from sellers in exchange for b shares of purchaser common_stock and payment by purchaser on behalf of sellers of certain expenses including payments for legal services unrelated to the acquisition of target it is represented that purchaser’s acquisition of the stock of target qualified as a qualified_stock_purchase as defined in sec_338 prior to the acquisition neither target target_affiliate nor target_affiliate filed a united_states income_tax return was subject_to united_states income_taxation or was required under sec_1_6012-2 to file a united_states income_tax return in addition neither target target_affiliate nor target_affiliate was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect or a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 the elections were due on date d but for various reasons valid elections were not filed after the due_date for the elections it was discovered that the elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections the period of limitations on assessment under sec_6501 has not expired for purchaser’s consolidated group’s target’s target_affiliate 1's or target_affiliate 2's taxable years in which the acquisition occurred the taxable years in which the elections should have been filed or any taxable years that would have been affected by the elections had they been timely filed plr-148241-01 sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase the term target_affiliate has the same meaning as in sec_338 applied without sec_338 thus a corporation described in sec_338 is considered a target_affiliate for all purposes of sec_338 if a target_affiliate is acquired in a qualified_stock_purchase it is also a target see sec_1_338-1 sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the elections provided purchaser acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser company official and tax professional explain the circumstances that resulted in the failure to timely file valid elections the information establishes that purchaser reasonably relied on a qualified_tax professional who failed to make or advise purchaser to make the elections that the request for relief was filed before the failure to make the elections was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v plr-148241-01 based on the facts and information submitted including the representations made we conclude that purchaser has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for purchaser to file the elections with respect to the acquisition of the stock of target and the deemed acquisitions of target_affiliate and target_affiliate as described above the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the elections and the taxpayers' purchaser's consolidated group’s target’s target_affiliate 1's and target_affiliate 2's tax_liability if any being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 purchaser must file the elections in accordance with sec_1_338-1 that is new elections on form_8023 must be executed on or after the date on this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter must be attached to the election form purchaser must file or amend as applicable its returns to report the transactions as sec_338 transactions for the taxable_year in which the transactions were consummated and for any other affected_taxable_year and to attach to the returns a copy of this letter and a copy of the elections we express no opinion as to whether the acquisition of the target stock and deemed acquisition of target_affiliate and target_affiliate stock qualify as qualified_stock purchases under sec_338 or any other tax consequences arising from the elections in addition we express no opinion as to the tax consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the elections penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent plr-148241-01 pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
